COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        R. T. Hardge v. The State of Texas

Appellate case number:      01-15-00815-CR

Trial court case number:    1223224

Trial court:                180th District Court of Harris County


       On September 20, 2016, we issued a “Second Order of Continuing Abatement” in
which we directed the trial court to appoint appellate counsel to represent appellant on
appeal. The trial court clerk has filed a supplemental clerk’s record that includes the trial
court’s order, signed on September 22, 2016, appointing Leah M. Borg to represent
appellant on appeal. Accordingly, we REINSTATE this case on the Court’s active
docket.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually


Date: November 8, 2016